Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/01/2018, 10/17/2019, 06/05/2020, and 01/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 19 recites the limitation "mapping the sequence of program counter addresses and their corresponding delta values to numeric embeddings in a high dimensional embedding space."  There is insufficient antecedent basis for this limitation in the claim. For purposes of this Office Action, claim 19 is being interpreted as being dependent on claim 18.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3,5,7,9,12-14,16,18, and  20 are rejected under 35 U.S.C. 103 as being unpatentable over Hashemi, Milad, et al. "Learning memory access patterns arXiv:1803.02329v1(2018) (“Milad”) in view of Peled, Leeor et al. "Towards memory prefetching with neural networks: Challenges and insights." arXiv:1804.00478 (2018)(“ Peled”). 
Regarding claim 1, Milad teaches a method comprising: receiving a sequence of prior program counter addresses of a computer program(Milad, pgs. 2-3, sec. 3. Problem Formulation, “[T]he sequence of instruction addresses, also known as program counters (PCs), that are associated with the instruction that generated each of the cache miss addresses. PCs are unique tags, that is each PC is unique to a particular instruction that has been compiled from a particular function in a particular code file.”) and corresponding delta values, wherein each delta value defines a difference between a respective first memory address and a respective second memory address wherein the first memory address is a memory address that was accessed when an instruction pointed to by the corresponding program counter address was executed, and wherein the second memory address is a memory address that was accessed prior to the first memory address being accessed (Milad, pg.3, sec. 3.2. Prefetching as Classification, “However, given a layout, the program will behave in a consistent manner. Therefore, one potential strategy is to predict deltas,                         
                            
                                
                                    ∆
                                
                                
                                    N
                                
                            
                            =
                            A
                            d
                            d
                            
                                
                                    r
                                
                                
                                    N
                                    +
                                    1
                                
                            
                            -
                            A
                            d
                            d
                            
                                
                                    r
                                
                                
                                    N
                                
                            
                        
                    , instead of addresses directly. These will remain consistent across program executions, and come with the benefit that the number of uniquely occurring deltas is often orders of magnitude smaller than uniquely occurring addresses.”); generating an input representation based on the sequence of program counter addresses and their corresponding delta values; providing the input representation as input to a recurrent neural network; and receiving from the recurrent neural network an output that defines a probability distribution of future delta values wherein each probability in the distribution represents a likelihood that execution of a future instruction of the computer program will cause data to be fetched (Milad, pg.4, sec. 4.1. Embedding LSTM, fig. 2 “We refer to this model as the embedding LSTM, as illustrated in Figure 2. It uses a categorical (one-hot) representation for both the input and output deltas. At timestep N, the input                         
                            P
                            
                                
                                    C
                                
                                
                                    N
                                
                            
                        
                     and                         
                            
                                
                                    ∆
                                
                                
                                    N
                                
                            
                        
                     are individually embedded and then the embeddings are concatenated and fed as inputs to a two layer LSTM. The LSTM then performs classification over the delta vocabulary, and the K highest-probability deltas are chosen for prefetching.”);  corresponding to the probability(Milad, pg.4, sec. 4.1. Embedding LSTM, “The LSTM then performs classification over the delta vocabulary, and the K highest-probability deltas are chosen for prefetching.”).

However, Peled teaches: from a future memory address equal to (i) a respective first memory address that was accessed when an instruction pointed to by a most recent program counter address in the sequence was executed, plus (ii) the future delta value (Peled, pgs. 3-4, sec. 3 The Contextual Neural Network Prefetcher, fig. 3, listing 1, “The proposed prefetcher, shown in figure 3, receives the stream of memory addresses accessed by the program and the context state at the time of each access. The context states are represented as bit-vectors describing CPU attributes at the time of access. Among these attributes, we list the code address; access type (read/write), and other potentially related values as described in listing 1…The predictions generated by the networks are eventually collected, added on top of the address of the predicting context (in delta prediction mode), and sent back to the memory unit for prefetching.”).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Milad method in view of Peled to teach: from a future memory address equal to (i) a respective first memory address that was accessed when an instruction pointed to by a most recent program counter address in the sequence was executed, plus (ii) the future delta value. The motivation to do so would be to implement a neural network architecture for detecting performance patterns in the CPU(Peled, pg. 1, sec. 1 Introduction, “Neural networks have become extremely popular in recent years as generic tools for solving complicated learning problems. Their structure allows them to solve non-linear classification problems, to learn patterns, and to perform associative reasoning tasks. As such, 
Regarding claim 2, Milad in view of Peled teaches the method of claim 1, further comprising: determining that one or more probabilities in the distribution meet a threshold criterion(Milad, pg.4, sec. 4.1. Embedding LSTM, “The LSTM then performs classification over the delta vocabulary, and the K highest-probability deltas are chosen for prefetching.”).  
Regarding claim 3, Milad in view of Peled teaches the method of claim 2, further comprising: in response to determining that the one or more probabilities in the distribution meet the threshold criterion, fetching data from the one or more future memory addresses associated with the one or more probabilities that meet the criterion(Milad, pg.4, sec. 4.1. Embedding LSTM, fig. 2 “We refer to this model as the embedding LSTM, as illustrated in Figure 2. It uses a categorical (one-hot) representation for both the input and output deltas. At timestep N, the input                         
                            P
                            
                                
                                    C
                                
                                
                                    N
                                
                            
                        
                     and                         
                            
                                
                                    ∆
                                
                                
                                    N
                                
                            
                        
                     are individually embedded and then the embeddings are concatenated and fed as inputs to a two layer LSTM. The LSTM then performs classification over the delta vocabulary, and the K highest-probability deltas are chosen for prefetching.”); and storing the data in local cache(Peled, pgs. 9-10, sec. 7 Evaluation, figure. 9, “Figure 9 shows the breakdown of miss reasons in the L1 cache. A request can be categorized as one of the following: Miss (not prefetched): the line was never prefetched, and the request resulted in a cache miss. Non-timely: the address was predicted by the prefetcher, but a prefetch has not been sent yet. This indicates the prefetcher was predicting the right address, but associated it with a too-recent context. Shorter wait: a prefetch was sent but has not completed yet. This hides the miss latency only partially… On top of these categories covering 100% demands, we add bad ). 
Regarding claim 5, Milad in view of Peled teaches the method of claim 1, further comprising: comparing memory addresses from which data is fetched as a result of execution of future instructions of the computer program to the probability distribution of future delta values (Milad, pg. 6, sec. 5.3. Metrics, “We measure precision-at-10, which makes the assumption that each model is allowed to make 10 predictions at a time. The model predictions are deemed correct if the true delta is within the set of deltas given by the top-10 predictions.”); and updating the parameters of the recurrent neural network based on the comparison (Milad, pg. 6, sec. 5.2. Experimental Setup, “We split each trace into a training and testing set, using 70% for training and 30% for evaluation, and train each LSTM on each dataset independently. The embedding LSTM was trained with ADAM…while the clustering LSTM was trained with Adagrad.”). 
Regarding claim 7, Milad in view of Peled teaches the method of claim 1, wherein generating an input representation based on the sequence of program counter addresses and their corresponding delta values comprises: mapping the sequence of program counter addressed and their corresponding delta values to a sequence of numeric embeddings in a high dimensional embedding space(Milad, pg.4, sec. 4.1. Embedding LSTM, fig. 2 “We refer to this model as the embedding LSTM, as illustrated in Figure 2. It uses a categorical (one-hot) representation for both the input and output deltas. At timestep N, the input                         
                            P
                            
                                
                                    C
                                
                                
                                    N
                                
                            
                        
                     and                         
                            
                                
                                    ∆
                                
                                
                                    N
                                
                            
                        
                     are individually embedded and then the embeddings are concatenated....”).  
Regarding claim 9, Milad in view of Peled teaches the method of claim 7, further comprising: partitioning the input sequence of numerical embeddings into a plurality of clusters, wherein each cluster has a centroid point(Milad, pgs. 4-5, sec. 4.2. Clustering + LSTM, fig. 3, fig.4, “To assess the relative accuracy of modeling local address space regions, we first cluster the raw address space using k-means. The data is then partitioned into these clusters, and deltas are computed within each cluster. A visual example of this is shown in Figure 4a.”); normalizing each numerical embedding with respect to the centroid point of its corresponding cluster; and providing the normalized numerical embeddings as input to the recurrent neural network(Milad, pgs. 5, sec. 4.2. Clustering + LSTM, fig. 7, table 4(see Clustering),“The partitioning of the address space into narrower regions also means that the set of addresses within each cluster will take on roughly the same order of magnitude, meaning that the resulting deltas can be effectively normalized and used as real-valued inputs to the LSTM.”).
 Regarding claim 12, Milad teaches a system comprising one or more computers and one or storage devices storing instructions(Milad, pg. 3, footnote. 1, sec. 3.1. Prefetching as a Prediction Problem, “Cache miss addresses are from a three level simulated cache hierarchy with a 32 KB L1, 256 KB L2, and 1.25 MB Last Level Cache (LLC), similar to a single thread context from an Intel Broadwell microprocessor.”)that, when executed by the one or more computers, cause the one or more computers to perform operations comprising: receiving a sequence of prior program counter addresses of a computer program(Milad, pgs. 2-3, sec. 3. Problem Formulation, “[T]he sequence of instruction addresses, also known as program counters (PCs), that are associated with the instruction that generated each of the cache miss addresses. PCs are unique tags, that is each PC is unique to a particular instruction that has been compiled from a particular function in a particular code file.”) and corresponding delta values, wherein each delta value defines a difference between a respective first memory address and a respective second memory address wherein the first memory address is a memory address that was accessed when an instruction pointed to by the corresponding program counter address was executed, and wherein the second memory address is a memory address that was accessed prior to the first memory address being accessed (Milad, pg.3, sec. 3.2. Prefetching as Classification, “However, given a layout, the program will behave in a consistent manner. Therefore, one potential strategy is to predict deltas,                         
                            
                                
                                    ∆
                                
                                
                                    N
                                
                            
                            =
                            A
                            d
                            d
                            
                                
                                    r
                                
                                
                                    N
                                    +
                                    1
                                
                            
                            -
                            A
                            d
                            d
                            
                                
                                    r
                                
                                
                                    N
                                
                            
                        
                    , instead of addresses directly. These will remain consistent across program executions, and come with the benefit that the number of uniquely occurring deltas is often orders of magnitude smaller than uniquely occurring addresses.”); generating an input representation based on the sequence of program counter addresses and their corresponding delta values; providing the input representation as input to a recurrent neural network; and receiving from the recurrent neural network an output that defines a probability distribution of future delta values wherein each probability in the distribution represents a likelihood that execution of a future instruction of the computer program will cause data to be fetched (Milad, pg.4, sec. 4.1. Embedding LSTM, fig. 2 “We refer to this model as the embedding LSTM, as illustrated in Figure 2. It uses a categorical (one-hot) representation for both the input and output deltas. At timestep N, the input                         
                            P
                            
                                
                                    C
                                
                                
                                    N
                                
                            
                        
                     and                         
                            
                                
                                    ∆
                                
                                
                                    N
                                
                            
                        
                     are individually embedded and then the embeddings are concatenated and fed as inputs to a two layer LSTM. The LSTM then performs classification over the delta vocabulary, and the K highest-probability deltas are chosen for prefetching.”);  corresponding to the probability(Milad, pg.4, sec. 4.1. Embedding LSTM, “The LSTM then performs classification over the delta vocabulary, and the K highest-probability deltas are chosen for prefetching.”).

However, Peled teaches: from a future memory address equal to (i) a respective first memory address that was accessed when an instruction pointed to by a most recent program counter address in the sequence was executed, plus (ii) the future delta value (Peled, pgs. 3-4, sec. 3 The Contextual Neural Network Prefetcher, fig. 3, listing 1, “The proposed prefetcher, shown in figure 3, receives the stream of memory addresses accessed by the program and the context state at the time of each access. The context states are represented as bit-vectors describing CPU attributes at the time of access. Among these attributes, we list the code address; access type (read/write), and other potentially related values as described in listing 1…The predictions generated by the networks are eventually collected, added on top of the address of the predicting context (in delta prediction mode), and sent back to the memory unit for prefetching.”).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Milad’s system in view of Peled to teach: from a future memory address equal to (i) a respective first memory address that was accessed when an instruction pointed to by a most recent program counter address in the sequence was executed, plus (ii) the future delta value. The motivation to do so would be to implement a neural network architecture for detecting performance patterns in the CPU (Peled, pg. 1, sec. 1 Introduction, “Neural networks have become extremely popular in recent years as generic tools for solving complicated learning problems. Their structure allows them to solve non-linear classification problems, to learn patterns, and to perform associative reasoning tasks. As such, 
Regarding claim 13, Milad in view of Peled teaches the system of claim 12, wherein the operation further comprise: determining that one or more probabilities in the distribution meet a threshold criterion(Milad, pg.4, sec. 4.1. Embedding LSTM, “The LSTM then performs classification over the delta vocabulary, and the K highest-probability deltas are chosen for prefetching.”).  
Regarding claim 14, Milad in view of Peled teaches the system of claim 13, wherein the operations further comprise: in response to determining that the one or more probabilities in the distribution meet the threshold criterion, fetching data from the one or more future memory addresses associated with the one or more probabilities that meet the criterion(Milad, pg.4, sec. 4.1. Embedding LSTM, fig. 2 “We refer to this model as the embedding LSTM, as illustrated in Figure 2. It uses a categorical (one-hot) representation for both the input and output deltas. At timestep N, the input                         
                            P
                            
                                
                                    C
                                
                                
                                    N
                                
                            
                        
                     and                         
                            
                                
                                    ∆
                                
                                
                                    N
                                
                            
                        
                     are individually embedded and then the embeddings are concatenated and fed as inputs to a two layer LSTM. The LSTM then performs classification over the delta vocabulary, and the K highest-probability deltas are chosen for prefetching.”); and storing the data in local cache(Peled, pgs. 9-10, sec. 7 Evaluation, figure. 9, “Figure 9 shows the breakdown of miss reasons in the L1 cache. A request can be categorized as one of the following: Miss (not prefetched): the line was never prefetched, and the request resulted in a cache miss. Non-timely: the address was predicted by the prefetcher, but a prefetch has not been sent yet. This indicates the prefetcher was predicting the right address, but associated it with a too-recent context. Shorter wait: a prefetch was sent but has not  On top of these categories covering 100% demands, we add bad prefetches: addresses prefetched but never used while in the cache, indicating that the prefetcher was wrong about the address or the timing.”).
Regarding claim 16, Milad in view of Peled teaches the system of claim 12, wherein the operations further comprise: comparing memory addresses from which data is fetched as a result of execution of future instructions of the computer program to the probability distribution of future delta values (Milad, pg. 6, sec. 5.3. Metrics, “We measure precision-at-10, which makes the assumption that each model is allowed to make 10 predictions at a time. The model predictions are deemed correct if the true delta is within the set of deltas given by the top-10 predictions.”); and updating the parameters of the recurrent neural network based on the comparison (Milad, pg. 6, sec. 5.2. Experimental Setup, “We split each trace into a training and testing set, using 70% for training and 30% for evaluation, and train each LSTM on each dataset independently. The embedding LSTM was trained with ADAM…while the clustering LSTM was trained with Adagrad.”). 
Regarding claim 18, Milad in view of Peled teaches the system of claim 12, wherein generating an input representation based on the sequence of program counter addresses and their corresponding delta values comprises: mapping the sequence of program counter addressed and their corresponding delta values to a sequence of numeric embeddings in a high dimensional embedding space(Milad, pg.4, sec. 4.1. Embedding LSTM, fig. 2 “We refer to this model as the embedding LSTM, as illustrated in Figure 2. It uses a categorical (one-hot) representation for both the input and output deltas. At timestep N, the input                         
                            P
                            
                                
                                    C
                                
                                
                                    N
                                
                            
                        
                     and                         
                            
                                
                                    ∆
                                
                                
                                    N
                                
                            
                        
                     are individually embedded and then the embeddings are concatenated....”).  
teaches one or more non-transitory computer storage media encoded with instructions(Milad, pg. 3, footnote. 1, sec. 3.1. Prefetching as a Prediction Problem, “Cache miss addresses are from a three level simulated cache hierarchy with a 32 KB L1, 256 KB L2, and 1.25 MB Last Level Cache (LLC), similar to a single thread context from an Intel Broadwell microprocessor.”) that, when executed by one or more computers, cause the one or more computers to perform operations comprising: receiving a sequence of prior program counter addresses of a computer program(Milad, pgs. 2-3, sec. 3. Problem Formulation, “[T]he sequence of instruction addresses, also known as program counters (PCs), that are associated with the instruction that generated each of the cache miss addresses. PCs are unique tags, that is each PC is unique to a particular instruction that has been compiled from a particular function in a particular code file.”) and corresponding delta values, wherein each delta value defines a difference between a respective first memory address and a respective second memory address wherein the first memory address is a memory address that was accessed when an instruction pointed to by the corresponding program counter address was executed, and wherein the second memory address is a memory address that was accessed prior to the first memory address being accessed (Milad, pg.3, sec. 3.2. Prefetching as Classification, “However, given a layout, the program will behave in a consistent manner. Therefore, one potential strategy is to predict deltas,                         
                            
                                
                                    ∆
                                
                                
                                    N
                                
                            
                            =
                            A
                            d
                            d
                            
                                
                                    r
                                
                                
                                    N
                                    +
                                    1
                                
                            
                            -
                            A
                            d
                            d
                            
                                
                                    r
                                
                                
                                    N
                                
                            
                        
                    , instead of addresses directly. These will remain consistent across program executions, and come with the benefit that the number of uniquely occurring deltas is often orders of magnitude smaller than uniquely occurring addresses.”); generating an input representation based on the sequence of program counter addresses and their corresponding delta values; providing the input representation as input to a recurrent neural network; and receiving from the recurrent neural network an output that defines a probability distribution of future delta values wherein each probability in the distribution represents a likelihood that execution of a future instruction of the computer program will cause data to be fetched (Milad, pg.4, sec. 4.1. Embedding LSTM, fig. 2 “We refer to this model as the embedding LSTM, as illustrated in Figure 2. It uses a categorical (one-hot) representation for both the input and output deltas. At timestep N, the input                         
                            P
                            
                                
                                    C
                                
                                
                                    N
                                
                            
                        
                     and                         
                            
                                
                                    ∆
                                
                                
                                    N
                                
                            
                        
                     are individually embedded and then the embeddings are concatenated and fed as inputs to a two layer LSTM. The LSTM then performs classification over the delta vocabulary, and the K highest-probability deltas are chosen for prefetching.”);  corresponding to the probability(Milad, pg.4, sec. 4.1. Embedding LSTM, “The LSTM then performs classification over the delta vocabulary, and the K highest-probability deltas are chosen for prefetching.”).
Milad does not teach: from a future memory address equal to (i) a respective first memory address that was accessed when an instruction pointed to by a most recent program counter address in the sequence was executed, plus (ii) the future delta value. 
However, Peled teaches: from a future memory address equal to (i) a respective first memory address that was accessed when an instruction pointed to by a most recent program counter address in the sequence was executed, plus (ii) the future delta value (Peled, pgs. 3-4, sec. 3 The Contextual Neural Network Prefetcher, fig. 3, listing 1, “The proposed prefetcher, shown in figure 3, receives the stream of memory addresses accessed by the program and the context state at the time of each access. The context states are represented as bit-vectors describing CPU attributes at the time of access. Among these attributes, we list the code address; access type (read/write), and other potentially related values as described in listing 1…The predictions generated by the networks are eventually collected, added on top of the 
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Milad method in view of Peled to teach: from a future memory address equal to (i) a respective first memory address that was accessed when an instruction pointed to by a most recent program counter address in the sequence was executed, plus (ii) the future delta value. The motivation to do so would be to implement a neural network architecture for detecting performance patterns in the CPU(Peled, pg. 1, sec. 1 Introduction, “Neural networks have become extremely popular in recent years as generic tools for solving complicated learning problems. Their structure allows them to solve non-linear classification problems, to learn patterns, and to perform associative reasoning tasks. As such, they appear to present a compelling option for the engine behind a semantic prefetcher. We believe that once technology advances enough to alleviate their power/performance costs, they will become a dominant component for dynamic optimization of future CPUs.”).
Claims 4, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hashemi, Milad, et al. "Learning memory access patterns." arXiv:1803.02329v1(2018) (“Milad”) in view of Peled, Leeor et al. "Towards memory prefetching with neural networks: Challenges and insights."  arXiv:1804.00478 (2018)(“ Peled”) and in view of Luk, Chi-Keung et al. "Compiler-based prefetching for recursive data structures." Proceedings of the seventh international conference on Architectural support for programming languages and operating systems(1996)(“Luk”).
Regarding claim 4, Milad in view of Peled teaches the method of claim 2, further comprising: associated with the one or more probabilities meeting the criterion(Milad, pg.4, 
Milad in view of Peled does not teach: automatically inserting one or more fetch instructions into the computer program, wherein execution of the one or more fetch instructions causes data to be fetched from the one or more future memory addresses;, and wherein the one or more fetch instructions are inserted into the computer program prior to the future instructions of the computer program. 
However, Luk teaches: automatically inserting one or more fetch instructions into the computer program, wherein execution of the one or more fetch instructions causes data to be fetched from the one or more future memory addresses;, and wherein the one or more fetch instructions are inserted into the computer program prior to the future instructions of the computer program(Luk, pgs. 226-227, sec. 3.2 Scheduling Prefetches, figure.8, figure.9, figure. 12,  “Once RDS accesses have been recognized, the compiler inserts greedy prefetches as follows. At the point where an RDS object is being traversed (i.e. where the recurrent pointer update occurs), the compiler inserts prefetches of all pointers within this object that point to RDS-type objects (these are the natural jump-pointers 6) at the earliest points where these addresses are available within the surrounding loop or procedure body. The availability of prefetch addresses is computed by propagating the earliest generation points of pointer values along with the values themselves. Two examples of greedy prefetch scheduling are shown in Figure 8.” & see figure. 8(a) and (b) which details the compiler inserting prefetch instructions into the source code of a Loop and a Procedure computer program before being executed). 
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Milad’s method in view of Peled and in  Recursive Data Structures (RDSs) include familiar objects such as linked lists, trees, graphs, etc., where individual nodes are dynamically allocated from the heap, and nodes are linked together through pointers to form the overall structure…[f]rom a memory performance perspective, these pointer-based data structures are expected to be an important concern for the following reasons…[a]side from multi-dimensional arrays, recursive data structures are one of the most common and convenient methods of building large data structures (e.g, B-trees in database applications, octrees in graphics applications, etc.). As we traverse a large RDS, we may potentially visit enough intervening nodes to displace a given node from the cache before it is revisited; hence temporal locality may be poor. Finally, in contrast with arrays, where consecutive elements are at contiguous addresses and therefore stride-one accesses can exploit long cache lines, there is little inherent spatial locality between consecutively-accessed nodes in an RDS since they are dynamically allocated from the heap and can have arbitrary addresses. Therefore, techniques for coping with the latency of accessing these pointer-based data structures are essential.”).
Regarding claim 10, Milad in view of Peled teach the method of claim 1, further comprising: determining that a memory address associated with a probability that meets a threshold criterion should be accessed(Milad, pg.4, sec. 4.1. Embedding LSTM, “The LSTM ).
Milad in view of Peled does not teach:  in an order different than an order in which a corresponding future instruction of the computer program appears; and changing the order of the corresponding future instruction of the computer program.
  However, Luk teaches: in an order different than an order in which a corresponding future instruction of the computer program appears; and changing the order of the corresponding future instruction of the computer program(Luk, pg. 227, sec. 3.2 Scheduling Prefetches, As figure 8 details the compiler inserts greedy prefetch instructions into the source code of two computer programs. In figure 8(a) the Loop’s instruction order is changed by the compiler by inserting the instruction prefetch(l                        
                            →
                        
                    next);  before the instruction of work(l                        
                            →
                        
                    data); In figure 8(b) the Procedure’s instruction order is changed by the compiler by inserting two instructions prefetch(t                        
                            →
                        
                    left); prefetch(t                        
                            →
                        
                    right); before the instruction if (test(t                        
                            →
                        
                    data)).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Milad’s method in view of Peled and in view of Luk to teach: in an order different than an order in which a corresponding future instruction of the computer program appears; and changing the order of the corresponding future instruction of the computer program. The motivation to do so would be to improve the prefetching capabilities of Data structures that are inherently memory intensive and lack both temporal and spatial locality in memory(Luk, pg. 222, sec. 1, Introduction,  Recursive Data Structures (RDSs) include familiar objects such as linked lists, trees, graphs, etc., where individual nodes are dynamically allocated from the heap, and nodes are linked together through pointers to form the overall structure…[f]rom a memory performance perspective, these pointer-
Regarding claim 15, Milad in view of Peled teaches the system of claim 13, wherein the operations further comprise: associated with the one or more probabilities meeting the criterion(Milad, pg.4, sec. 4.1. Embedding LSTM, “The LSTM then performs classification over the delta vocabulary, and the K highest-probability deltas are chosen for prefetching.”). 
Milad in view of Peled does not teach: automatically inserting one or more fetch instructions into the computer program, wherein execution of the one or more fetch instructions causes data to be fetched from the one or more future memory addresses;, and wherein the one or more fetch instructions are inserted into the computer program prior to the future instructions of the computer program. 
However, Luk teaches: automatically inserting one or more fetch instructions into the computer program, wherein execution of the one or more fetch instructions causes data to be fetched from the one or more future memory addresses;, and wherein the one or more fetch instructions are inserted into the computer program prior to the future instructions of the computer program(Luk, pgs. 226-227, sec. 3.2 Scheduling Prefetches, figure.8, figure.9, figure. 12,  “Once RDS accesses have been recognized, the compiler inserts greedy prefetches as follows. At the point where an RDS object is being traversed (i.e. where the recurrent pointer update occurs), the compiler inserts prefetches of all pointers within this object that point to RDS-type objects (these are the natural jump-pointers 6) at the earliest points where these addresses are available within the surrounding loop or procedure body. The availability of prefetch addresses is computed by propagating the earliest generation points of pointer values along with the values themselves. Two examples of greedy prefetch scheduling are shown in Figure 8.” & see figure. 8(a) and (b) which details the compiler inserting prefetch instructions into the source code of a Loop and a Procedure computer program before being executed). 
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Milad’s system in view of Peled and in view of Luk to teach: automatically inserting one or more fetch instructions into the computer program, wherein execution of the one or more fetch instructions causes data to be fetched from the one or more future memory addresses, and wherein the one or more fetch instructions are inserted into the computer program prior to the future instructions of the computer program. The motivation to do so would be to improve the prefetching capabilities of Data structures that are inherently memory intensive and lack both temporal and spatial locality in memory(Luk, pg. 222, sec. 1, Introduction,  Recursive Data Structures (RDSs) include familiar objects such as linked lists, trees, graphs, etc., where individual nodes are dynamically allocated from the heap, and nodes are linked together through pointers to form the overall structure…[f]rom a memory performance perspective, these pointer-based data structures are expected to be an important concern for the following reasons…[a]side from multi-dimensional arrays, recursive data .
Claims 6 and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Hashemi, Milad, et al. "Learning memory access patterns." arXiv:1803.02329v1(2018) (“Milad”) in view of Peled, Leeor et al. "Towards memory prefetching with neural networks: Challenges and insights." arXiv:1804.00478 (2018)(“ Peled”) and  in view of Zeng, Yuan Long Short Term Based Memory Hardware Prefetcher (2017)(“Zeng”).
Regarding claim 6, Milad in view of Peled teaches the method of claim 1, wherein the operations are performed on a microprocessor (Milad, pg. 3, footnote. 1, sec. 3.1. Prefetching as a Prediction Problem, “Cache miss addresses are from a three level simulated cache hierarchy with a 32 KB L1, 256 KB L2, and 1.25 MB Last Level Cache (LLC), similar to a single thread context from an Intel Broadwell microprocessor.”), and wherein the method further comprises: fetching data from one or more future memory addresses associated with one or more probabilities in the distribution that meet a threshold criterion(Milad, pg.4, sec. 4.1. Embedding LSTM, fig. 2 “We refer to this model as the embedding LSTM, as illustrated in Figure 2. It uses a categorical (one-hot) representation for both the input and output deltas. At                         
                            P
                            
                                
                                    C
                                
                                
                                    N
                                
                            
                        
                     and                         
                            
                                
                                    ∆
                                
                                
                                    N
                                
                            
                        
                     are individually embedded and then the embeddings are concatenated and fed as inputs to a two layer LSTM. The LSTM then performs classification over the delta vocabulary, and the K highest-probability deltas are chosen for prefetching.”)and storing the data in local cache on the microprocessor(Peled, pgs. 9-10, sec. 7 Evaluation, figure. 9, “Figure 9 shows the breakdown of miss reasons in the L1 cache. A request can be categorized as one of the following: Miss (not prefetched): the line was never prefetched, and the request resulted in a cache miss. Non-timely: the address was predicted by the prefetcher, but a prefetch has not been sent yet. This indicates the prefetcher was predicting the right address, but associated it with a too-recent context. Shorter wait: a prefetch was sent but has not completed yet. This hides the miss latency only partially… On top of these categories covering 100% demands, we add bad prefetches: addresses prefetched but never used while in the cache, indicating that the prefetcher was wrong about the address or the timing.”).
	Milad in view of Peled does not teach: wherein the recurrent neural network is implemented on the microprocessor.
However, Zeng teaches wherein the recurrent neural network is implemented on the microprocessor (Zeng, pg. 9, Ch. 3 System Overview, fig. 3.1, “The proposed [LSTM] prefetcher is attached to the last level cache (LLC) and snoops every LLC demand hit and miss. This [LSTM] prefetcher relies on local delta history to predict the addresses of future memory accesses.” Note: It is being interpreted that the LSTM prefetcher connected to the last level cache(LLC) represents the  recurrent neural network  implemented on the microprocessor).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Milad’s method in view of Peled and in view of Zeng to teach: wherein the recurrent neural network is implemented on the  Nowadays, bandwidth per core becomes a major limitation in multi-core system, and larger D[RA]M capacity lead to even longer access latency, which together make mis-prefetch more expensive than before. In this case, accuracy becomes more and more important.”).   
Regarding claim 17, Milad in view of Peled teaches the system of claim 12, wherein the operations are performed on a microprocessor(Milad, pg. 3, footnote. 1, sec. 3.1. Prefetching as a Prediction Problem, “Cache miss addresses are from a three level simulated cache hierarchy with a 32 KB L1, 256 KB L2, and 1.25 MB Last Level Cache (LLC), similar to a single thread context from an Intel Broadwell microprocessor.”), and wherein the method further comprises: fetching data from one or more future memory addresses associated with one or more probabilities in the distribution that meet a threshold criterion(Milad, pg.4, sec. 4.1. Embedding LSTM, fig. 2 “We refer to this model as the embedding LSTM, as illustrated in Figure 2. It uses a categorical (one-hot) representation for both the input and output deltas. At timestep N, the input                         
                            P
                            
                                
                                    C
                                
                                
                                    N
                                
                            
                        
                     and                         
                            
                                
                                    ∆
                                
                                
                                    N
                                
                            
                        
                     are individually embedded and then the embeddings are concatenated and fed as inputs to a two layer LSTM. The LSTM then performs classification over the delta vocabulary, and the K highest-probability deltas are chosen for prefetching.”)and storing the data in local cache on the microprocessor(Peled, pgs. 9-10, sec. 7 Evaluation,  Miss (not prefetched): the line was never prefetched, and the request resulted in a cache miss. Non-timely: the address was predicted by the prefetcher, but a prefetch has not been sent yet. This indicates the prefetcher was predicting the right address, but associated it with a too-recent context. Shorter wait: a prefetch was sent but has not completed yet. This hides the miss latency only partially… On top of these categories covering 100% demands, we add bad prefetches: addresses prefetched but never used while in the cache, indicating that the prefetcher was wrong about the address or the timing.”). 
	Milad in view of Peled does not teach: wherein the recurrent neural network is implemented on the microprocessor.
However, Zeng teaches wherein the recurrent neural network is implemented on the microprocessor (Zeng, pg. 9, Ch. 3 System Overview, fig. 3.1, “The proposed [LSTM] prefetcher is attached to the last level cache (LLC) and snoops every LLC demand hit and miss. This [LSTM] prefetcher relies on local delta history to predict the addresses of future memory accesses.” Note: It is being interpreted that the LSTM prefetcher connected to the last level cache(LLC) represents the  recurrent neural network  implemented on the microprocessor).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Milad’s system in view of Peled and in view of Zeng to teach: wherein the recurrent neural network is implemented on the microprocessor. The motivation to do so be to implement neural networks into the hardware design due to its superior prediction performance in regards to system level operations(Zeng, pg. 3, Ch. 1 Introduction and Motivation,  “Recently, neural network have been widely used in computer architecture design and have made great contribution in improving the system  Nowadays, bandwidth per core becomes a major limitation in multi-core system, and larger D[RA]M capacity lead to even longer access latency, which together make mis-prefetch more expensive than before. In this case, accuracy becomes more and more important.”). 
11.	Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hashemi, Milad, et al. "Learning memory access patterns." arXiv:1803.02329v1(2018) (“Milad”) in view of Peled, Leeor et al. "Towards memory prefetching with neural networks: Challenges and insights."  arXiv:1804.00478 (2018)(“ Peled”) and in view Nesbit, Kyle J et al. "Data cache prefetching using a global history buffer." 10th International Symposium on High Performance Computer Architecture (HPCA'04)(2004)(“Nesbit”).
Regarding claim 8, Milad method in view of Peled teaches the method of claim 7, but does not teach: wherein mapping the sequence of program counter addresses and their corresponding delta values to numeric embeddings in a high dimensional embedding space comprises: using a pre-specified vocabulary to map the program counter addresses and delta values to indices; and using the indices to retrieve corresponding embeddings from a lookup table.  
However, Nestet teaches: using a pre-specified vocabulary to map the program counter addresses and delta values to indices(Nesbit, pg. 5, sec. 3.5 Local Delta Correlation, Table 1, “This new GHB method, Program Counter / Delta Correlation (PC/DC), uses delta pairs (two consecutive deltas) as the correlation key.”); and using the indices to retrieve corresponding embeddings from a lookup table(Nesbit, pgs. 5-6, sec. 3.5 Local Delta  (PC/DC) method has a table configuration of 256 IT entries x 256 GHB entries).  
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Milad’s method in view of Peled and in view of Nesbit to teach: using a pre-specified vocabulary to map the program counter addresses and delta values to indices; and using the indices to retrieve corresponding embeddings from a lookup table.  The motivation to do so would be implement a computationally feasible indirect accessing method (Nesbit, pgs. 1-2, sec. 1 Introduction, “All address history is held in a FIFO table, the Global History Buffer (GHB), with all global miss addresses being placed in the table at the bottom and removed from the top. GHB history information is maintained in linked lists, which are accessed indirectly via a hash table. This method not only reduces stale history data, but it also allows a more accurate re-construction of the history of access patterns….”).
Regarding claim 19, Milad method in view of Peled teaches the method of claim 18, but does not teach: wherein mapping the sequence of program counter addresses and their corresponding delta values to numeric embeddings in a high dimensional embedding space comprises: using a pre-specified vocabulary to map the program counter addresses and delta values to indices; and using the indices to retrieve corresponding embeddings from a lookup table.  
However, Nestet teaches: using a pre-specified vocabulary to map the program counter addresses and delta values to indices(Nesbit, pg. 5, sec. 3.5 Local Delta Correlation, Table 1, “This new GHB method, Program Counter / Delta Correlation (PC/DC), uses delta pairs  deltas) as the correlation key.”); and using the indices to retrieve corresponding embeddings from a lookup table(Nesbit, pgs. 5-6, sec. 3.5 Local Delta Correlation, figure. 6, Table 1, As the example of table 1 shows each local correlation key serves as an index into the prefetch prediction table, which for the given example consists of 4 subsequent delta values & see Table 6 in which the GHB Program Counter / Delta Correlation (PC/DC) method has a table configuration of 256 IT entries x 256 GHB entries).  
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Milad’s system in view of Peled and in view of Nesbit to teach: using a pre-specified vocabulary to map the program counter addresses and delta values to indices; and using the indices to retrieve corresponding embeddings from a lookup table.  The motivation to do so would be implement a computationally feasible indirect accessing method (Nesbit, pgs. 1-2, sec. 1 Introduction, “All address history is held in a FIFO table, the Global History Buffer (GHB), with all global miss addresses being placed in the table at the bottom and removed from the top. GHB history information is maintained in linked lists, which are accessed indirectly via a hash table. This method not only reduces stale history data, but it also allows a more accurate re-construction of the history of access patterns….”).

12.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hashemi, Milad, et al. "Learning memory access patterns." arXiv:1803.02329v1(2018) (“Milad”) in view of Peled, Leeor et al. "Towards memory prefetching with neural networks: Challenges and insights."  arXiv:1804.00478 (2018)(“ Peled”) and in view of Mehta, Bhavesh et al."Cache Showdown: The Good, Bad, and Ugly." Project Report, Computer Sciences Department, University of Wisconsin Madison (2004)(“Bhavesh”).
determining that data from a memory address associated with a probability that meets the threshold criterion(Milad, pg.4, sec. 4.1. Embedding LSTM, “The LSTM then performs classification over the delta vocabulary, and the K highest-probability deltas are chosen for prefetching.”). 
Milad in view of Peled does not teach: is present in local cache, and updating an age bit for the data in local cache, wherein the age bit indicates how recently the data has been used, and wherein the local cache is a least recently used local cache.
 However, Bhavesh teaches: is present in local cache, and updating an age bit for the data in local cache, wherein the age bit indicates how recently the data has been used, and wherein the local cache is a least recently used local cache(Bhavesh, pgs. 4-6, sec. 3 Evict Table, fig.1, “The Evict Table (ET) is a mechanism by which we can track the effects a given prefetch policy has on a cache that shares its real-estate with prefetches… [u]seful prefetches are those that are actually accessed, while harmful prefetches are those that are never accessed and are a direct cause of misses to cache lines that were displaced by that prefetch line. Finally, useless prefetches are those that are never accessssed… The first invariant is that for each prefetch line in the cache, there must be a corresponding victim in the ET. The term victim does not necessarily mean a true cache line that was displaced by the prefetch line, since a prefetch into an invalid block does not displace a victim at all. Rather, for this scenario we maintain the invariant by inserting a special NULL entry, which does not keep any real information except a valid timestamp, which is used in order to participate in LRU replacement of ET entries.” Note: It is being interpreted that the timestamp represents the age bit).
 [Furthermore], [i]n another case, an unused prefetch may be poorly timed in such a way that it pollutes the cache, evicting live cache data… One [solution]…is tagged prefetch …which provides timeliness by keeping a tag associated with all prefetch lines, and only issuing additional prefetch requests when a previous prefetch line’s tag has been set, which occurs when that prefetch line is accessed.” ).
Claims 1-3, 5, 12-14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Peled, Leeor et al. "Towards memory prefetching with neural networks: Challenges and insights." arXiv preprint arXiv:1804.00478 (2018)(“ Peled”) in view of Nesbit, Kyle J et al. "Data cache prefetching using a global history buffer." 10th International Symposium on High Performance Computer Architecture (HPCA'04)(2004)(“Nesbit”) and in view of Anghel et al. US 10,437,718 Bl(2019)(“Anghel”).
Regarding claim 1, Peled teaches a method comprising: and corresponding delta values, wherein each delta value defines a difference between a respective first memory address and a respective second memory address, wherein the first memory address is a memory address that was accessed when an instruction pointed to by the corresponding program counter address was executed, and wherein the second memory address is a memory address that was accessed prior to the first memory address being accessed(Peled, pg. 3, sec. 3.1 Selecting context-address associations, “Since we want to establish a useful prefetch distance, we must represent a long window of history between each context and the associated address it should predict. This presents the challenge of picking context-address pairs within this window that are likely to be semantically related and are not too close or too far away so that the prefetching will be effective[.] To address this issue we maintain the Association Queue. This queue stores the history of context states and addresses observed on every memory unit access. On every access we push the current state vector and address at the head of the queue, and pop the element at the tail which represents the oldest stored context state SN. We then choose one of the recent addresses from the queue to associate with it [i.e.                        
                            
                                
                                    A
                                
                                
                                    N
                                
                            
                        
                    ].”); and their corresponding delta values(Peled, pg. 4, sec. 3.1.1 Association filtering, figure.3,  “We restrict the maximal address delta that may be associated, to increase the chances that associations are made within related memory ranges…[w]e allow several sweeps through possible values, each having a chance to generate useful new association, and eventually select the max-delta value that performed best. The usefulness metric used here is percent of demands hitting a prefetched line, and the max delta multiplier is changed after 1000 cycles below a 15% threshold. In addition to the association above, we observed the need to kickstart the initial convergence of the neural network, especially in the presence of contradicting associations. For that purpose, we add a secondary network and a context hash: each context vector being associated will store the associated delta into the hash, indexed by a hashing of the context vector.”)providing the input representation as input to a recurrent neural network(Peled, pg. 6, sec. 4.2.2 Memory, ); and receiving from the recurrent neural network an output(Peled, pg. 3, sec. 3.1 Selecting context-address associations, “In this paper we use a delta-prediction mode, where the output is trained to be the address delta relative to the address of the associated context                         
                            (
                            
                                
                                    A
                                
                                
                                    N
                                
                            
                            )
                        
                    .”); equal to (i) a respective first memory address that was accessed when an instruction pointed to by a most recent program counter address in the sequence was executed(Peled, pg. 5, sec. 3.2 The NN prediction engine,  The neural network performs two phases on each L1 cache miss. First, the prediction phase performs inference over the most recent context state vector (S0): It feeds the input context vector to the entry layer, computes the neuron activations at each layer, and interprets the values at the output layer as a binary representation of the predicted value. If the result is distinct enough…it is sent to the memory unit to be prefetched.” & see Peled, pg. 3, sec. 3 The Contextual Neural Network Prefetcher, figure. 3, listing 1(Context [0:31] <= address), “We propose to use a neural network to extract the contextual information and derive prefetch candidates. The proposed prefetcher, shown in figure 3, receives the stream of memory addresses accessed by the program and the context state at the time of each access.” ).
Peled does not teach:  receiving a sequence of prior program counter addresses of a computer program; generating an input representation based on the sequence of program counter addresses. 
However, Nesbit teaches: receiving a sequence of prior program counter addresses of a computer program(Nesbit, pg. 4, sec. 3.2 Example: Stride Prefetching, “Using the PC of a ); generating an input representation based on the sequence of program counter addresses(Nesbit, pg. 4, sec. 3.3 Implementation, “For each new miss, the GHB[i.e., global history buffer] is updated in FIFO fashion. The miss address is placed into the GHB entry pointed to by the head pointer…and its link entry is given the current value in the Index Table. The Index Table link entry is then updated with the head pointer, which points to the newly added entry. Finally, the head pointer is incremented to point to the next GHB entry.”).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peled’s method in view of Nesbit to teach: receiving a sequence of prior program counter addresses of a computer program; generating an input representation based on the sequence of program counter addresses. The motivation to do so would be implement an indirect accessing method for cache misses on localized loads using a global history table (Nesbit, pgs. 1-2, sec. 1 Introduction, “All address history is held in a FIFO table, the Global History Buffer (GHB), with all global miss addresses being placed in the table at the bottom and removed from the top. GHB history information is maintained in linked lists, which are accessed indirectly via a hash table. This method not only reduces stale history data, but it also allows a more accurate re-construction of the history of access patterns….”).
Peled does not teach:  that defines a probability distribution of future delta values, wherein each probability in the distribution represents a likelihood that execution of a future instruction of the computer program will cause data to be fetched from a future memory address; plus (ii) the future delta value corresponding to the probability.  
that defines a probability distribution of future delta values, wherein each probability in the distribution represents a likelihood that execution of a future instruction of the computer program will cause data to be fetched from a future memory address (Anghel, col. 4, lines 42-55, fig.1,  “In embodiments, each next relative addresses is predicted with an associated probability, i.e., with a certain confidence value, which depends on the patterns learned by the under-lying cognitive algorithm. Namely, each auxiliary sequence of m relative addresses is fed S34 as input to a trained model 36 for it to predict S36 p relative addresses of next memory accesses by the system, each with a respective probability of access. In that case, data can subsequently be prefetched S38 based on probabilities of access as respectively associated with the p relative addresses as predicted at step S36 by the trained model 36. I.e., the probabilities outputted by the trained model can be used to decide whether to prefetch the corresponding data, or not.”); plus (ii) the future delta value corresponding to the probability(Anghel, col. 4, lines 42-45, fig.1,  “In embodiments, each next relative addresses is predicted with an associated probability, i.e., with a certain confidence value, which depends on the patterns learned by the under-lying cognitive algorithm.”).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peled’s method in view of Anghel to teach: that defines a probability distribution of future delta values, wherein each probability in the distribution represents a likelihood that execution of a future instruction of the computer program will cause data to be fetched from a future memory address. The motivation to do so would be to improve the applications of data prefetching (Anghel, col. 1, lines 20-29, “Ideally, a prefetching algorithm should predict future access requests with high accuracy. Prefetching techniques are known, which predict future accesses based on past memory accesses, e.g., based  to regular memory access patterns of consecutive memory addresses or of addresses at constant distance in memory. Such methods have limited applications.”). 
Regarding claim 2, Peled in view Nesbit and in view of Anghel teaches the method of claim 1, further comprising: determining that one or more probabilities in the distribution meet a threshold criterion(Anghel, col. 4 lines 55-67, fig. 3, “Data may for instance be prefetched only if the probability of the predicted outcome exceeds S364 a given threshold T, as reflected in FIG. 3. For example, a counter, i, may be initiated at S362 and incremented at S384 to check each value in an array of confidence values (i.e. predictions) against threshold T at S364. If the confidence value is greater than the threshold then the data is prefetched according to the prediction as shown at S37-S38. If the confidence value is not greater than the threshold than there is no prefetching of the corresponding data as shown at S366. The counter is incremented while i<p as shown at S382. This threshold T may possibly be adaptively set, e.g., depending on the current workload of the system.”).  
Regarding claim 3, Peled in view Nesbit and in view of Anghel teaches the method of claim 2, further comprising: in response to determining that the one or more probabilities in the distribution meet the threshold criterion, fetching data from the one or more future memory addresses associated with the one or more probabilities that meet the criterion(Anghel, col. 4 lines 55-67, fig. 3, “Data may for instance be prefetched only if the probability of the predicted outcome exceeds S364 a given threshold T, as reflected in FIG. 3. For example, a counter, i, may be initiated at S362 and incremented at S384 to check each value in an array of confidence values (i.e. predictions) against threshold T at S364. If the confidence ); and storing the data in local cache(Peled, pgs. 9-10, sec. 7 Evaluation, figure. 9, “Figure 9 shows the breakdown of miss reasons in the L1 cache. A request can be categorized as one of the following: Miss (not prefetched): the line was never prefetched, and the request resulted in a cache miss. Non-timely: the address was predicted by the prefetcher, but a prefetch has not been sent yet. This indicates the prefetcher was predicting the right address, but associated it with a too-recent context. Shorter wait: a prefetch was sent but has not completed yet. This hides the miss latency only partially… On top of these categories covering 100% demands, we add bad prefetches: addresses prefetched but never used while in the cache, indicating that the prefetcher was wrong about the address or the timing.”). 
Regarding claim 5, Peled in view Nesbit and in view of Anghel teaches the method of claim 1, further comprising: comparing memory addresses from which data is fetched as a result of execution of future instructions of the computer program to the probability distribution of future delta values (Anghel, col. 8, lines 9-22, fig.1, “Identifying S14 sequences of m+l memory accesses in the current workload…[c]onverting S32 each sequence of m+l addresses into m addresses relative to the immediately preceding address therein… [p]roviding S34 the converted m-length sequences…as input to a currently active model…for it to predict S36 the next p accesses…taking into account probabilities associated with the next accesses inferred.”); and updating the parameters of the recurrent neural network based on the comparison (Peled, pg. 5, sec. 3.3 Prediction feedback, figure. 3, “When a demand hits this ).  
 Regarding claim 12, Peled teaches a system comprising one or more computers and one or storage devices storing instructions(Peled, pg. 8, sec. 6 Methodology, Table 3, “The neural network based prefetcher was modeled on the gem5… simulator, using system emulation (SE) mode in order to focus on the application user-level code, and running an out-of-order x86 CPU for realistic behavior. Table 3 specifies the parameters of the simulated system.” & see Table 3 in which the simulator is configured to have a L1 cache of 64kB for data and 32kB for application code, a L2 cache of 2MB and main memory of 2GB) that, when executed by the one or more computers, cause the one or more computers to perform operations comprising: and corresponding delta values, wherein each delta value defines a difference between a respective first memory address and a respective second memory address, wherein the first memory address is a memory address that was accessed when an instruction pointed to by the corresponding program counter address was executed, and wherein the second memory address is a memory address that was accessed prior to the first memory address being accessed(Peled, pg. 3, sec. 3.1 Selecting context-address associations, “Since we want to establish a useful prefetch distance, we must represent a long window of history between each context and the associated address it should predict. This                         
                            
                                
                                    A
                                
                                
                                    N
                                
                            
                        
                    ].”); and their corresponding delta values(Peled, pg. 4, sec. 3.1.1 Association filtering, figure.3,  “We restrict the maximal address delta that may be associated, to increase the chances that associations are made within related memory ranges…[w]e allow several sweeps through possible values, each having a chance to generate useful new association, and eventually select the max-delta value that performed best. The usefulness metric used here is percent of demands hitting a prefetched line, and the max delta multiplier is changed after 1000 cycles below a 15% threshold. In addition to the association above, we observed the need to kickstart the initial convergence of the neural network, especially in the presence of contradicting associations. For that purpose, we add a secondary network and a context hash: each context vector being associated will store the associated delta into the hash, indexed by a hashing of the context vector.”)providing the input representation as input to a recurrent neural network(Peled, pg. 6, sec. 4.2.2 Memory, figure.3, figure.4,  “In this work we focus on a recent type of RNN called Long-Short-Term-Memory (LSTM)….” & see pg. 9, sec. 7 Evaluation, “The neural networks evaluated for our prefetcher have 3 levels (1 hidden layer with 128 neurons)…[w]e also ran the 3 level network with additional 16 LSTM nodes, making them recurrent (RNN).”); and receiving from the recurrent neural network an output(Peled, pg. 3, sec. 3.1 Selecting context-address                         
                            (
                            
                                
                                    A
                                
                                
                                    N
                                
                            
                            )
                        
                    .”); equal to (i) a respective first memory address that was accessed when an instruction pointed to by a most recent program counter address in the sequence was executed(Peled, pg. 5, sec. 3.2 The NN prediction engine,  The neural network performs two phases on each L1 cache miss. First, the prediction phase performs inference over the most recent context state vector (S0): It feeds the input context vector to the entry layer, computes the neuron activations at each layer, and interprets the values at the output layer as a binary representation of the predicted value. If the result is distinct enough…it is sent to the memory unit to be prefetched.” & see Peled, pg. 3, sec. 3 The Contextual Neural Network Prefetcher, figure. 3, listing 1(Context [0:31] <= address), “We propose to use a neural network to extract the contextual information and derive prefetch candidates. The proposed prefetcher, shown in figure 3, receives the stream of memory addresses accessed by the program and the context state at the time of each access.” ).
Peled does not teach:  receiving a sequence of prior program counter addresses of a computer program; generating an input representation based on the sequence of program counter addresses. 
However, Nesbit teaches: receiving a sequence of prior program counter addresses of a computer program(Nesbit, pg. 4, sec. 3.2 Example: Stride Prefetching, “Using the PC of a load instruction as the index into the Index Table, the address list created is the sequence of addresses for the given PC.”); generating an input representation based on the sequence of program counter addresses(Nesbit, pg. 4, sec. 3.3 Implementation, “For each new miss, the GHB[i.e., global history buffer] is updated in FIFO fashion. The miss address is placed into the GHB entry pointed to by the head pointer…and its link entry is given the current value in the  Table. The Index Table link entry is then updated with the head pointer, which points to the newly added entry. Finally, the head pointer is incremented to point to the next GHB entry.”).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peled’s system in view of Nesbit to teach: receiving a sequence of prior program counter addresses of a computer program; generating an input representation based on the sequence of program counter addresses. The motivation to do so would be implement an indirect accessing method for cache misses on localized loads using a global history table (Nesbit, pgs. 1-2, sec. 1 Introduction, “All address history is held in a FIFO table, the Global History Buffer (GHB), with all global miss addresses being placed in the table at the bottom and removed from the top. GHB history information is maintained in linked lists, which are accessed indirectly via a hash table. This method not only reduces stale history data, but it also allows a more accurate re-construction of the history of access patterns….”).
Peled does not teach:  that defines a probability distribution of future delta values, wherein each probability in the distribution represents a likelihood that execution of a future instruction of the computer program will cause data to be fetched from a future memory address; plus (ii) the future delta value corresponding to the probability.  
However Anghel teaches: that defines a probability distribution of future delta values, wherein each probability in the distribution represents a likelihood that execution of a future instruction of the computer program will cause data to be fetched from a future memory address (Anghel, col. 4, lines 42-55, fig.1,  “In embodiments, each next relative addresses is predicted with an associated probability, i.e., with a certain confidence value, which depends on the patterns learned by the under-lying cognitive algorithm. Namely, each auxiliary ); plus (ii) the future delta value corresponding to the probability(Anghel, col. 4, lines 42-45, fig.1,  “In embodiments, each next relative addresses is predicted with an associated probability, i.e., with a certain confidence value, which depends on the patterns learned by the under-lying cognitive algorithm.”).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peled’s system in view of Anghel to teach: that defines a probability distribution of future delta values, wherein each probability in the distribution represents a likelihood that execution of a future instruction of the computer program will cause data to be fetched from a future memory address. The motivation to do so would be to improve the applications of data prefetching (Anghel, col. 1, lines 20-29, “Ideally, a prefetching algorithm should predict future access requests with high accuracy. Prefetching techniques are known, which predict future accesses based on past memory accesses, e.g., based upon learning of past access requests. Such techniques are inherently limited by the number of previously monitored access patterns. Several prefetching methods are otherwise known, which are limited to regular memory access patterns of consecutive memory addresses or of addresses at constant distance in memory. Such methods have limited applications.”). 
Regarding claim 13, Peled in view of Nesbit and in view of Anghel teaches the system of claim 12, wherein the operation further comprise: determining that one or more probabilities in the distribution meet a threshold criterion(Anghel, col. 4 lines 55-67, fig. 3, “Data may for instance be prefetched only if the probability of the predicted outcome exceeds S364 a given threshold T, as reflected in FIG. 3. For example, a counter, i, may be initiated at S362 and incremented at S384 to check each value in an array of confidence values (i.e. predictions) against threshold T at S364. If the confidence value is greater than the threshold then the data is prefetched according to the prediction as shown at S37-S38. If the confidence value is not greater than the threshold than there is no prefetching of the corresponding data as shown at S366. The counter is incremented while i<p as shown at S382. This threshold T may possibly be adaptively set, e.g., depending on the current workload of the system.”).
Regarding claim 14, Peled in view of Nesbit and in view of Anghel teaches the system of claim 13, wherein the operations further comprise: in response to determining that the one or more probabilities in the distribution meet the threshold criterion, fetching data from the one or more future memory addresses associated with the one or more probabilities that meet the criterion(Anghel, col. 4 lines 55-67, fig. 3, “Data may for instance be prefetched only if the probability of the predicted outcome exceeds S364 a given threshold T, as reflected in FIG. 3. For example, a counter, i, may be initiated at S362 and incremented at S384 to check each value in an array of confidence values (i.e. predictions) against threshold T at S364. If the confidence value is greater than the threshold then the data is prefetched according to the prediction as shown at S37-S38. If the confidence value is not greater than the threshold than there is no prefetching of the corresponding data as shown at S366. The counter is incremented while i<p as shown at S382. This threshold T may possibly be adaptively set, e.g., depending on the current workload of the system.”); and storing the data in local cache(Peled, pgs. 9-10, sec. 7 Evaluation, figure. 9, “Figure 9 shows the breakdown of miss reasons in the L1 cache. A  Miss (not prefetched): the line was never prefetched, and the request resulted in a cache miss. Non-timely: the address was predicted by the prefetcher, but a prefetch has not been sent yet. This indicates the prefetcher was predicting the right address, but associated it with a too-recent context. Shorter wait: a prefetch was sent but has not completed yet. This hides the miss latency only partially… On top of these categories covering 100% demands, we add bad prefetches: addresses prefetched but never used while in the cache, indicating that the prefetcher was wrong about the address or the timing.”). 
Regarding claim 16, Peled in view of Nesbit and in view of Anghel teaches the system of claim 12, wherein the operations further comprise: comparing memory addresses from which data is fetched as a result of execution of future instructions of the computer program to the probability distribution of future delta values (Anghel, col. 8, lines 9-22, fig.1, “Identifying S14 sequences of m+l memory accesses in the current workload…[c]onverting S32 each sequence of m+l addresses into m addresses relative to the immediately preceding address therein… [p]roviding S34 the converted m-length sequences…as input to a currently active model…for it to predict S36 the next p accesses…taking into account probabilities associated with the next accesses inferred.”); and updating the parameters of the recurrent neural network based on the comparison (Peled, pg. 5, sec. 3.3 Prediction feedback, figure. 3, “When a demand hits this queue at a depth deemed useful…we trigger another training pass on the NN to strengthen the context/address pair that was hit. If, however, a prediction is hit outside the useful range, or if it falls off the queue without ever being hit, we need to provide negative feedback. The neural network is less equipped to provide such feedback as there is no way to "un-train" a sample. Instead we use a single bit of the predicted output, and train it to hold the ).  
Regarding claim 20, Peled teaches one or more non-transitory computer storage media encoded with instructions (Peled, pg. 8, sec. 6 Methodology, see Table 3 in which the simulator is configured to have a L1 cache of 64kB for data and 32kB for application code, a L2 cache of 2MB and main memory of 2GB) that, when executed by one or more computers, cause the one or more computers to perform operations comprising: and corresponding delta values, wherein each delta value defines a difference between a respective first memory address and a respective second memory address, wherein the first memory address is a memory address that was accessed when an instruction pointed to by the corresponding program counter address was executed, and wherein the second memory address is a memory address that was accessed prior to the first memory address being accessed(Peled, pg. 3, sec. 3.1 Selecting context-address associations, “Since we want to establish a useful prefetch distance, we must represent a long window of history between each context and the associated address it should predict. This presents the challenge of picking context-address pairs within this window that are likely to be semantically related and are not too close or too far away so that the prefetching will be effective[.] To address this issue we maintain the Association Queue. This queue stores the history of context states and addresses observed on every memory unit access. On every access we push the current state vector and address at the head of the queue, and pop the element at the tail which represents the oldest stored context state SN. We then choose one of the recent addresses from the queue to associate with it [i.e.                        
                            
                                
                                    A
                                
                                
                                    N
                                
                            
                        
                    ].”); and their corresponding delta values(Peled, pg. 4, sec. 3.1.1 Association filtering, figure.3,  “We restrict the maximal address delta that may be associated, to increase the chances that providing the input representation as input to a recurrent neural network(Peled, pg. 6, sec. 4.2.2 Memory, figure.3, figure.4,  “In this work we focus on a recent type of RNN called Long-Short-Term-Memory (LSTM)….” & see pg. 9, sec. 7 Evaluation, “The neural networks evaluated for our prefetcher have 3 levels (1 hidden layer with 128 neurons)…[w]e also ran the 3 level network with additional 16 LSTM nodes, making them recurrent (RNN).”); and receiving from the recurrent neural network an output(Peled, pg. 3, sec. 3.1 Selecting context-address associations, “In this paper we use a delta-prediction mode, where the output is trained to be the address delta relative to the address of the associated context                         
                            (
                            
                                
                                    A
                                
                                
                                    N
                                
                            
                            )
                        
                    .”); equal to (i) a respective first memory address that was accessed when an instruction pointed to by a most recent program counter address in the sequence was executed(Peled, pg. 5, sec. 3.2 The NN prediction engine,  The neural network performs two phases on each L1 cache miss. First, the prediction phase performs inference over the most recent context state vector (S0): It feeds the input context vector to the entry layer, computes the neuron activations at each layer, and interprets the values at the output layer as a binary representation of the predicted value. If the result is distinct enough…it is sent to the memory unit to be prefetched.” & see Peled, pg. 3, “We propose to use a neural network to extract the contextual information and derive prefetch candidates. The proposed prefetcher, shown in figure 3, receives the stream of memory addresses accessed by the program and the context state at the time of each access.” ).
Peled does not teach:  receiving a sequence of prior program counter addresses of a computer program; generating an input representation based on the sequence of program counter addresses. 
However, Nesbit teaches: receiving a sequence of prior program counter addresses of a computer program(Nesbit, pg. 4, sec. 3.2 Example: Stride Prefetching, “Using the PC of a load instruction as the index into the Index Table, the address list created is the sequence of addresses for the given PC.”); generating an input representation based on the sequence of program counter addresses(Nesbit, pg. 4, sec. 3.3 Implementation, “For each new miss, the GHB[i.e., global history buffer] is updated in FIFO fashion. The miss address is placed into the GHB entry pointed to by the head pointer…and its link entry is given the current value in the Index Table. The Index Table link entry is then updated with the head pointer, which points to the newly added entry. Finally, the head pointer is incremented to point to the next GHB entry.”).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peled’s non-transitory computer media in view of Nesbit to teach: receiving a sequence of prior program counter addresses of a computer program; generating an input representation based on the sequence of program counter addresses. The motivation to do so would be implement an indirect accessing method for cache misses on localized loads using a global history table (Nesbit, pgs. 1-2, sec. 1 Introduction, “All address history is held in a FIFO table, the Global History Buffer (GHB), with all global miss 
Peled does not teach:  that defines a probability distribution of future delta values, wherein each probability in the distribution represents a likelihood that execution of a future instruction of the computer program will cause data to be fetched from a future memory address; plus (ii) the future delta value corresponding to the probability.  
However Anghel teaches: that defines a probability distribution of future delta values, wherein each probability in the distribution represents a likelihood that execution of a future instruction of the computer program will cause data to be fetched from a future memory address (Anghel, col. 4, lines 42-55, fig.1,  “In embodiments, each next relative addresses is predicted with an associated probability, i.e., with a certain confidence value, which depends on the patterns learned by the under-lying cognitive algorithm. Namely, each auxiliary sequence of m relative addresses is fed S34 as input to a trained model 36 for it to predict S36 p relative addresses of next memory accesses by the system, each with a respective probability of access. In that case, data can subsequently be prefetched S38 based on probabilities of access as respectively associated with the p relative addresses as predicted at step S36 by the trained model 36. I.e., the probabilities outputted by the trained model can be used to decide whether to prefetch the corresponding data, or not.”); plus (ii) the future delta value corresponding to the probability(Anghel, col. 4, lines 42-45, fig.1,  “In embodiments, each next relative addresses is predicted with an associated probability, i.e., with a certain confidence value, which depends on the patterns learned by the under-lying cognitive algorithm.”).
 to regular memory access patterns of consecutive memory addresses or of addresses at constant distance in memory. Such methods have limited applications.”). 
 
14.	Claims 4,10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Peled, Leeor et al. "Towards memory prefetching with neural networks: Challenges and insights." arXiv preprint arXiv:1804.00478 (2018)(“ Peled”) in view of Nesbit, Kyle J et al. "Data cache prefetching using a global history buffer." 10th International Symposium on High Performance Computer Architecture (HPCA'04)(2004)(“Nesbit”) and in view of Anghel et al. US 10,437,718 Bl(2019)(“Anghel”) and further in view of Luk, Chi-Keung et al. "Compiler-based prefetching for recursive data structures." Proceedings of the seventh international conference on Architectural support for programming languages and operating systems(1996)(“Luk”).
associated with the one or more probabilities meeting the criterion(Anghel, col. 4 lines 55-67, fig. 3, “Data may for instance be prefetched only if the probability of the predicted outcome exceeds S364 a given threshold T, as reflected in FIG. 3. For example, a counter, i, may be initiated at S362 and incremented at S384 to check each value in an array of confidence values (i.e. predictions) against threshold T at S364. If the confidence value is greater than the threshold then the data is prefetched according to the prediction as shown at S37-S38. If the confidence value is not greater than the threshold than there is no prefetching of the corresponding data as shown at S366. The counter is incremented while i<p as shown at S382. This threshold T may possibly be adaptively set, e.g., depending on the current workload of the system.”). 
Peled in view Nesbit and in view of Anghel do not teach: automatically inserting one or more fetch instructions into the computer program, wherein execution of the one or more fetch instructions causes data to be fetched from the one or more future memory addresses;, and wherein the one or more fetch instructions are inserted into the computer program prior to the future instructions of the computer program. 
However, Luk teaches: automatically inserting one or more fetch instructions into the computer program, wherein execution of the one or more fetch instructions causes data to be fetched from the one or more future memory addresses;, and wherein the one or more fetch instructions are inserted into the computer program prior to the future instructions of the computer program(Luk, pgs. 226-227, sec. 3.2 Scheduling Prefetches, figure.8, figure.9, figure. 12,  “Once RDS accesses have been recognized, the compiler inserts greedy prefetches as follows. At the point where an RDS object is being traversed (i.e. where the recurrent pointer ). 
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peled’s method in view Nesbit and in view of Anghel and further in view of Luk  to teach: automatically inserting one or more fetch instructions into the computer program, wherein execution of the one or more fetch instructions causes data to be fetched from the one or more future memory addresses, and wherein the one or more fetch instructions are inserted into the computer program prior to the future instructions of the computer program. The motivation to do so would be to improve the prefetching capabilities of Data structures that are inherently memory intensive and lack both temporal and spatial locality in memory(Luk, pg. 222, sec. 1, Introduction,  Recursive Data Structures (RDSs) include familiar objects such as linked lists, trees, graphs, etc., where individual nodes are dynamically allocated from the heap, and nodes are linked together through pointers to form the overall structure…[f]rom a memory performance perspective, these pointer-based data structures are expected to be an important concern for the following reasons…[a]side from multi-dimensional arrays, recursive data structures are one of the most common and convenient methods of building large data structures (e.g, B-trees in database applications, octrees in graphics applications, etc.). As we traverse a large RDS, we may potentially visit enough intervening nodes to displace a 
Regarding claim 10, Peled in view of Nesbit and in view of Anghel teach the method of claim 1, further comprising: determining that a memory address associated with a probability that meets a threshold criterion should be accessed(Anghel, col. 4 lines 55-67, fig. 3, “Data may for instance be prefetched only if the probability of the predicted outcome exceeds S364 a given threshold T, as reflected in FIG. 3. For example, a counter, i, may be initiated at S362 and incremented at S384 to check each value in an array of confidence values (i.e. predictions) against threshold T at S364. If the confidence value is greater than the threshold then the data is prefetched according to the prediction as shown at S37-S38. If the confidence value is not greater than the threshold than there is no prefetching of the corresponding data as shown at S366. The counter is incremented while i<p as shown at S382. This threshold T may possibly be adaptively set, e.g., depending on the current workload of the system.”)
Peled in view of Nesbit and in view of Anghel do not teach:  in an order different than an order in which a corresponding future instruction of the computer program appears; and changing the order of the corresponding future instruction of the computer program.
  However, Luk teaches: in an order different than an order in which a corresponding future instruction of the computer program appears; and changing the order of the corresponding future instruction of the computer program(Luk, pg. 227, sec. 3.2 Scheduling prefetch(l                        
                            →
                        
                    next);  before the instruction of work(l                        
                            →
                        
                    data); In figure 8(b) the Procedure’s instruction order is changed by the compiler by inserting two instructions prefetch(t                        
                            →
                        
                    left); prefetch(t                        
                            →
                        
                    right); before the instruction if (test(t                        
                            →
                        
                    data)).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peled’s method in view of Nesbit and in view of Anghel and further in view of Luk to teach: in an order different than an order in which a corresponding future instruction of the computer program appears; and changing the order of the corresponding future instruction of the computer program. The motivation to do so would be to improve the prefetching capabilities of Data structures that are inherently memory intensive and lack both temporal and spatial locality in memory(Luk, pg. 222, sec. 1, Introduction,  Recursive Data Structures (RDSs) include familiar objects such as linked lists, trees, graphs, etc., where individual nodes are dynamically allocated from the heap, and nodes are linked together through pointers to form the overall structure…[f]rom a memory performance perspective, these pointer-based data structures are expected to be an important concern for the following reasons…[a]side from multi-dimensional arrays, recursive data structures are one of the most common and convenient methods of building large data structures (e.g, B-trees in database applications, octrees in graphics applications, etc.). As we traverse a large RDS, we may potentially visit enough intervening nodes to displace a given node from the cache before it is revisited; hence temporal locality may be poor. Finally, in contrast with arrays, where consecutive elements are at contiguous addresses and therefore stride-one accesses can exploit long cache lines, there is little inherent spatial locality between consecutively-accessed nodes in an RDS since they are 
Regarding claim 15, Peled in view of Nesbit and in view of Anghel teaches the system of claim 13, wherein the operations further comprise: associated with the one or more probabilities meeting the criterion(Anghel, col. 4 lines 55-67, fig. 3, “Data may for instance be prefetched only if the probability of the predicted outcome exceeds S364 a given threshold T, as reflected in FIG. 3. For example, a counter, i, may be initiated at S362 and incremented at S384 to check each value in an array of confidence values (i.e. predictions) against threshold T at S364. If the confidence value is greater than the threshold then the data is prefetched according to the prediction as shown at S37-S38. If the confidence value is not greater than the threshold than there is no prefetching of the corresponding data as shown at S366. The counter is incremented while i<p as shown at S382. This threshold T may possibly be adaptively set, e.g., depending on the current workload of the system.”). 
Peled in view Nesbit and in view of Anghel do not teach: automatically inserting one or more fetch instructions into the computer program, wherein execution of the one or more fetch instructions causes data to be fetched from the one or more future memory addresses;, and wherein the one or more fetch instructions are inserted into the computer program prior to the future instructions of the computer program. 
However, Luk teaches: automatically inserting one or more fetch instructions into the computer program, wherein execution of the one or more fetch instructions causes data to be fetched from the one or more future memory addresses;, and wherein the one or more fetch instructions are inserted into the computer program prior to the future instructions of the computer program(Luk, pgs. 226-227, sec. 3.2 Scheduling Prefetches, figure.8, figure.9,  is being traversed (i.e. where the recurrent pointer update occurs), the compiler inserts prefetches of all pointers within this object that point to RDS-type objects (these are the natural jump-pointers 6) at the earliest points where these addresses are available within the surrounding loop or procedure body. The availability of prefetch addresses is computed by propagating the earliest generation points of pointer values along with the values themselves. Two examples of greedy prefetch scheduling are shown in Figure 8.” & see figure. 8(a) and (b) which details the compiler inserting prefetch instructions into the source code of a Loop and a Procedure computer program before being executed). 
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peled’s system in view Nesbit and in view of Anghel and further in view of Luk  to teach: automatically inserting one or more fetch instructions into the computer program, wherein execution of the one or more fetch instructions causes data to be fetched from the one or more future memory addresses, and wherein the one or more fetch instructions are inserted into the computer program prior to the future instructions of the computer program. The motivation to do so would be to improve the prefetching capabilities of Data structures that are inherently memory intensive and lack both temporal and spatial locality in memory(Luk, pg. 222, sec. 1, Introduction,  Recursive Data Structures (RDSs) include familiar objects such as linked lists, trees, graphs, etc., where individual nodes are dynamically allocated from the heap, and nodes are linked together through pointers to form the overall structure…[f]rom a memory performance perspective, these pointer-based data structures are expected to be an important concern for the following reasons…[a]side from multi-dimensional arrays, recursive data structures are one of the most common and convenient methods of building .
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Peled, Leeor et al. "Towards memory prefetching with neural networks: Challenges and insights." arXiv preprint arXiv:1804.00478 (2018)(“ Peled”) in view of Nesbit, Kyle J et al. "Data cache prefetching using a global history buffer." 10th International Symposium on High Performance Computer Architecture (HPCA'04)(2004)(“Nesbit”) and in view of Anghel et al. US 10,437,718 Bl(2019)(“Anghel”) and further in view of Zeng, Yuan Long Short Term Based Memory Hardware Prefetcher (2017)(“Zeng”).
Regarding claim 6, Peled in view of Nesbit and in view of Anghel teach the method of claim 1, wherein the operations are performed on a microprocessor (Anghel, col. 8, lines 30-40, “In practice, as soon as m+ 1 memory accesses occurred, an inference sequence of m relative addresses can be created in order to immediately predict the next p addresses and then prefetch data at the corresponding memory locations. When applied to cache memory, such a scheme likely brings corresponding cache lines with target data from high-latency memory (e.g., DRAM) to low-latency memory (e.g., Ll/L2cache). This way, when next memory accesses occur (i.e.,the (m+2)'\ (m+3r, ... access), the requested data is, with high probability, already available , and wherein the method further comprises: fetching data from one or more future memory addresses associated with one or more probabilities in the distribution that meet a threshold criterion(Anghel, col. 4 lines 55-67, fig. 3, “Data may for instance be prefetched only if the probability of the predicted outcome exceeds S364 a given threshold T, as reflected in FIG. 3. For example, a counter, i, may be initiated at S362 and incremented at S384 to check each value in an array of confidence values (i.e. predictions) against threshold T at S364. If the confidence value is greater than the threshold then the data is prefetched according to the prediction as shown at S37-S38. If the confidence value is not greater than the threshold than there is no prefetching of the corresponding data as shown at S366. The counter is incremented while i<p as shown at S382. This threshold T may possibly be adaptively set, e.g., depending on the current workload of the system.”)and storing the data in local cache on the microprocessor(Anghel, col. 8, lines 30-40, “In practice, as soon as m+ 1 memory accesses occurred, an inference sequence of m relative addresses can be created in order to immediately predict the next p addresses and then prefetch data at the corresponding memory locations. When applied to cache memory, such a scheme likely brings corresponding cache lines with target data from high-latency memory (e.g., DRAM) to low-latency memory (e.g., Ll/L2cache). This way, when next memory accesses occur (i.e.,the (m+2)'\ (m+3r, ... access), the requested data is, with high probability, already available from one the low-latency cache memories of the processor.”). 
	Peled in view of Nesbit and in view of Anghel do not teach: wherein the recurrent neural network is implemented on the microprocessor.
However, Zeng teaches wherein the recurrent neural network is implemented on the microprocessor (Zeng, pg. 9, Ch. 3 System Overview, fig. 3.1, “The proposed [LSTM]  Note: It is being interpreted that the LSTM prefetcher connected to the last level cache(LLC) represents the  recurrent neural network  implemented on the microprocessor).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peled’s method in view of Nesbit and in view of Anghel and further in view of Zeng to teach: wherein the recurrent neural network is implemented on the microprocessor. The motivation to do so be to implement neural networks into the hardware design due to its superior prediction performance in regards to system level operations(Zeng, pg. 3, Ch. 1 Introduction and Motivation,  “Recently, neural network have been widely used in computer architecture design and have made great contribution in improving the system performance…[a]mong existing neural network algorithms, Recurrent Neural Network (RNN), which includes feed-back connections within the network, is especially powerful in sequence predicting, and becomes a natural choice to predict memory access sequence. Nowadays, bandwidth per core becomes a major limitation in multi-core system, and larger D[RA]M capacity lead to even longer access latency, which together make mis-prefetch more expensive than before. In this case, accuracy becomes more and more important.”).   
Regarding claim 17, Peled in view of Nesbit and in view of Anghel teaches the system of claim 12, wherein the operations are performed on a microprocessor (Anghel, col. 8, lines 30-40, “In practice, as soon as m+ 1 memory accesses occurred, an inference sequence of m relative addresses can be created in order to immediately predict the next p addresses and then prefetch data at the corresponding memory locations. When applied to cache memory, such a scheme likely brings corresponding cache lines with target data from high-latency memory (e.g., , and wherein the method further comprises: fetching data from one or more future memory addresses associated with one or more probabilities in the distribution that meet a threshold criterion(Anghel, col. 4 lines 55-67, fig. 3, “Data may for instance be prefetched only if the probability of the predicted outcome exceeds S364 a given threshold T, as reflected in FIG. 3. For example, a counter, i, may be initiated at S362 and incremented at S384 to check each value in an array of confidence values (i.e. predictions) against threshold T at S364. If the confidence value is greater than the threshold then the data is prefetched according to the prediction as shown at S37-S38. If the confidence value is not greater than the threshold than there is no prefetching of the corresponding data as shown at S366. The counter is incremented while i<p as shown at S382. This threshold T may possibly be adaptively set, e.g., depending on the current workload of the system.”)and storing the data in local cache on the microprocessor(Anghel, col. 8, lines 30-40, “In practice, as soon as m+ 1 memory accesses occurred, an inference sequence of m relative addresses can be created in order to immediately predict the next p addresses and then prefetch data at the corresponding memory locations. When applied to cache memory, such a scheme likely brings corresponding cache lines with target data from high-latency memory (e.g., DRAM) to low-latency memory (e.g., Ll/L2cache). This way, when next memory accesses occur (i.e.,the (m+2)'\ (m+3r, ... access), the requested data is, with high probability, already available from one the low-latency cache memories of the processor.”). 
	Peled in view of Nesbit and in view of Anghel do not teach: wherein the recurrent neural network is implemented on the microprocessor.
wherein the recurrent neural network is implemented on the microprocessor (Zeng, pg. 9, Ch. 3 System Overview, fig. 3.1, “The proposed [LSTM] prefetcher is attached to the last level cache (LLC) and snoops every LLC demand hit and miss. This [LSTM] prefetcher relies on local delta history to predict the addresses of future memory accesses.” Note: It is being interpreted that the LSTM prefetcher connected to the last level cache(LLC) represents the  recurrent neural network  implemented on the microprocessor).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peled’s system in view of Nesbit and in view of Anghel and further in view of Zeng to teach: wherein the recurrent neural network is implemented on the microprocessor. The motivation to do so be to implement neural networks into the hardware design due to its superior prediction performance in regards to system level operations(Zeng, pg. 3, Ch. 1 Introduction and Motivation,  “Recently, neural network have been widely used in computer architecture design and have made great contribution in improving the system performance…[a]mong existing neural network algorithms, Recurrent Neural Network (RNN), which includes feed-back connections within the network, is especially powerful in sequence predicting, and becomes a natural choice to predict memory access sequence. Nowadays, bandwidth per core becomes a major limitation in multi-core system, and larger D[RA]M capacity lead to even longer access latency, which together make mis-prefetch more expensive than before. In this case, accuracy becomes more and more important.”).   
Claims 7-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Peled, Leeor et al. "Towards memory prefetching with neural networks: Challenges and insights." arXiv preprint arXiv:1804.00478 (2018)(“ Peled”) in view of Nesbit, Kyle J et al. "Data cache prefetching using a global history buffer." 10th International Symposium on High Performance Computer Architecture (HPCA'04)(2004)(“Nesbit”) and in view of Anghel et al. US 10,437,718 Bl(2019)(“Anghel”) and further in view of Chtourou, Sofien et al. "A hybrid approach for training recurrent neural networks: application to multi-step-ahead prediction of noisy and large data sets." Neural Computing and applications 17.3 (2008)(“Chtourou”).
Regarding claim 7, Peled in view Nesbit and in view of Anghel teaches the method of claim 1, wherein generating an input representation based on the sequence of program counter addresses and their corresponding delta values comprises: mapping the sequence of program counter addressed and their corresponding delta values (Nesbit, pg. 5, sec. 3.5 Local Delta Correlation, figure 6, Table 6, “In contrast, the GHB contains the actual sequence of a load’s miss addresses…[t]his information can be used for detecting delta access patterns within a load’s address stream, and prefetching down the non-stride, but regular, delta access pattern, like the one shown…[by figure 6].” & see Table 6 in which the mapping of the program counter and delta values using the GHB method has a table size of 4KB).
Peled in view Nesbit and in view of Anghel do not teach:  to a sequence of numeric embeddings in a high dimensional embedding space. 
However Chtourou teaches: to a sequence of numeric embeddings in a high dimensional embedding space (Chtourou, pg. 248, sec. 3.2 Classification, fig. 3(see Incremental Self Organizing Map (SOM) 1D), “The classification task is made by a one-dimensional growing SOM neural network.” & see corresponding SOM training algorithm on pg. 249).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peled’s method in view of Nesbit and in view of Anghel and further in view of Chtourou to teach: to a sequence of numeric embeddings  its variance rate decreases. Multiple RNN are then affected to those sub-classes. The novelty of the proposed approach is to build this hybrid neural network based on a SOM and a set of RNN to construct multiple prediction models applied on huge and variant data set.”).  
Regarding claim 8, Peled in view Nesbit and in view of Anghel and further in view of Chtourou teaches the method of claim 7, wherein mapping the sequence of program counter addresses and their corresponding delta values to numeric embeddings in a high dimensional embedding space comprises: using a pre-specified vocabulary to map the program counter addresses and delta values to indices(Nesbit, pg. 5, sec. 3.5 Local Delta Correlation, Table 1, “This new GHB method, Program Counter / Delta Correlation (PC/DC), uses delta pairs (two consecutive deltas) as the correlation key.”); and using the indices to retrieve corresponding embeddings from a lookup table(Nesbit, pgs. 5-6, sec. 3.5 Local Delta Correlation, figure. 6, Table 1, As the example of table 1 shows each local correlation key serves as an index into the prefetch prediction table, which for the given example consists of 4 subsequent delta values & see Table 6 in which the GHB Program Counter / Delta Correlation (PC/DC) method has a table configuration of 256 IT entries x 256 GHB entries).  
Regarding claim 9, Peled in view Nesbit and in view of Anghel and further in view of Chtourou teaches the method of claim 7, further comprising: partitioning the input sequence of numerical embeddings into a plurality of clusters, wherein each cluster has a centroid point(Chtourou, pgs. 248-249, sec. 3.2 Classification, fig. 3(see Incremental Self Organizing Map (SOM) 1D), “The classification task is made by a one-dimensional growing SOM neural network…[t]his modified version of the one-dimensional SOM training algorithm arranges data set samples into several subclasses. Each subclass contains training samples located in the same neighborhood.” & see corresponding SOM training algorithm on pg. 249 step 2 in which the weight of the each output neuron is calculated.1); normalizing each numerical embedding with respect to the centroid point of its corresponding cluster; and providing the normalized numerical embeddings as input to the recurrent neural network (Chtourou, pg. 251, sec. 4.3 Performance of multiple recurrent neural networks, Table 2, fig. 3, “Generalization performances have been measured on 1,000,000 samples extracted from CP and GZIP execution traces. Table 2 gives the effect of the classification step on the prediction capacity of the developed system… the Normalized Mean Square Error (NMSE) (7) have been provided as mathematical mean computed on the developed sub-classes. Table 2 shows that the learning error decreases for a large number of sub-classes. However, the generalization error is reduced when we use a limited number of sub-classes.”).
Regarding claim 18, Peled in view Nesbit and in view of Anghel teaches the system of claim 12, wherein generating an input representation based on the sequence of program counter addresses and their corresponding delta values comprises: mapping the sequence of program counter addressed and their corresponding delta values (Nesbit, pg. 5, sec. 3.5 Local Delta Correlation, figure 6, Table 6, “In contrast, the GHB contains the actual sequence of a load’s miss addresses…[t]his information can be used for detecting delta access patterns within a load’s ).
Peled in view Nesbit and in view of Anghel do not teach:  to a sequence of numeric embeddings in a high dimensional embedding space. 
However Chtourou teaches: to a sequence of numeric embeddings in a high dimensional embedding space (Chtourou, pg. 248, sec. 3.2 Classification, fig. 3(see Incremental Self Organizing Map (SOM) 1D), “The classification task is made by a one-dimensional growing SOM neural network.” & see corresponding SOM training algorithm on pg. 249).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peled’s system in view of Nesbit and in view of Anghel and further in view of Chtourou to teach: to a sequence of numeric embeddings in a high dimensional embedding space. The motivation to do so would be classify a large data set with many dimensions into a simpler representation before performing additional machine learning operations on the data (Chtourou, pg. 246, sec.1 Introduction,  “In this paper, a learning scheme based on a SOM neural network and multiple recurrent neural networks is proposed. The SOM performs the classification step in order to decompose large data set into sub-classes. In each subclass, the topological neighborhood is preserved: however its variance rate decreases. Multiple RNN are then affected to those sub-classes. The novelty of the proposed approach is to build this hybrid neural network based on a SOM and a set of RNN to construct multiple prediction models applied on huge and variant data set.”).
using a pre-specified vocabulary to map the program counter addresses and delta values to indices(Nesbit, pg. 5, sec. 3.5 Local Delta Correlation, Table 1, “This new GHB method, Program Counter / Delta Correlation (PC/DC), uses delta pairs (two consecutive deltas) as the correlation key.”); and using the indices to retrieve corresponding embeddings from a lookup table(Nesbit, pgs. 5-6, sec. 3.5 Local Delta Correlation, figure. 6, Table 1, As the example of table 1 shows each local correlation key serves as an index into the prefetch prediction table, which for the given example consists of 4 subsequent delta values & see Table 6 in which the GHB Program Counter / Delta Correlation (PC/DC) method has a table configuration of 256 IT entries x 256 GHB entries).

17.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Peled, Leeor et al. "Towards memory prefetching with neural networks: Challenges and insights." arXiv preprint arXiv:1804.00478 (2018)(“ Peled”) in view of Nesbit, Kyle J et al. "Data cache prefetching using a global history buffer." 10th International Symposium on High Performance Computer Architecture (HPCA'04)(2004)(“Nesbit”) and in view of Anghel et al. US 10,437,718 Bl(2019)(“Anghel”) and further in view of Mehta, Bhavesh et al."Cache Showdown: The Good, Bad, and Ugly." Project Report, Computer Sciences Department, University of Wisconsin Madison (2004)(“Bhavesh”).
Regarding claim 11, Peled in view Nesbit and in view of Anghel teaches the method of claim 2, further comprising: determining that data from a memory address associated with a probability that meets the threshold criterion(Anghel, col. 4 lines 55-67, fig. 3, “Data may for instance be prefetched only if the probability of the predicted outcome exceeds S364 a given threshold T, as reflected in FIG. 3. For example, a counter, i, may be initiated at S362 and incremented at S384 to check each value in an array of confidence values (i.e. predictions) against threshold T at S364. If the confidence value is greater than the threshold then the data is prefetched according to the prediction as shown at S37-S38. If the confidence value is not greater than the threshold than there is no prefetching of the corresponding data as shown at S366. The counter is incremented while i<p as shown at S382. This threshold T may possibly be adaptively set, e.g., depending on the current workload of the system.”). 
Peled in view of Nesbit and in view of Anghel do not teach: is present in local cache, and updating an age bit for the data in local cache, wherein the age bit indicates how recently the data has been used, and wherein the local cache is a least recently used local cache.
 However, Bhavesh teaches: is present in local cache, and updating an age bit for the data in local cache, wherein the age bit indicates how recently the data has been used, and wherein the local cache is a least recently used local cache(Bhavesh, pgs. 4-6, sec. 3 Evict Table, fig.1, “The Evict Table (ET) is a mechanism by which we can track the effects a given prefetch policy has on a cache that shares its real-estate with prefetches… [u]seful prefetches are those that are actually accessed, while harmful prefetches are those that are never accessed and are a direct cause of misses to cache lines that were displaced by that prefetch line. Finally, useless prefetches are those that are never accessssed… The first invariant is that for each prefetch line in the cache, there must be a corresponding victim in the ET. The term victim does not necessarily mean a true cache line that was displaced by the prefetch line, since a prefetch into an invalid block does not displace a victim at all. Rather, for this scenario we maintain the Note: It is being interpreted that the timestamp represents the age bit).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peled’s method in view of Nesbit and in view of Anghel and further in view of Bhavesh to teach: is present in local cache, and updating an age bit for the data in local cache, wherein the age bit indicates how recently the data has been used, and wherein the local cache is a least recently used local cache. The motivation to do so would be to have an effective prefetch scheme that leads to better management of the cache(Bhavesh, pg. 2, sec. 1 Background, “When prefetching into a cache we must be weary of cache pollution. Cache pollution is when a prematurely prefetched block displaces useful data in the cache. That is, if the block had not been displaced, the processor would have hit to it, but because of prefetching, a miss results… [Furthermore], [i]n another case, an unused prefetch may be poorly timed in such a way that it pollutes the cache, evicting live cache data… One [solution]…is tagged prefetch …which provides timeliness by keeping a tag associated with all prefetch lines, and only issuing additional prefetch requests when a previous prefetch line’s tag has been set, which occurs when that prefetch line is accessed.” ).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM CLARK STANDKE whose telephone number is (571)270-1806.  The examiner can normally be reached on 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM C STANDKE/Examiner, Art Unit 2122                                                                                                                                                                                                        
/ERIC NILSSON/Primary Examiner, Art Unit 2122                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note: It is being interpreted that after training of the SOM network finishes, the weights of each neuron represents the centroid in multidimensional space.